DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,192,248. Although the claims at issue are not identical, they are not patentably distinct from each other because Voorhies et al exhibited overlapped claim scope with respect to current application .

Regarding claims 1 of instant application, claim 1 of Voorhies recited overlapping claim limitation regarding, “receiving a task…a robot…performing a placement or retrieval of a task object/item… to or from…location…obtaining/computing dimensional/three dimensional…of the task object/item…detecting…objection…location…boundary…position…of…the…object…stopping execution of the…task…intersecting/overlapping…the boundary” overlapping in the claim subject matter. 
Thus, Voorhies et al in claim 1 provides non-statutory double patenting claim limitation in the same method with respect to instant application. 

Regarding claim 14 of instant application, claim 12 of Voorhies et al recited overlapping claim limitation regarding, “ A robot comprising…one or more sensor/at least one sensor; receiving a task…a robot…performing a placement or retrieval of a task object/item… to or from…location…obtaining/computing dimensional/three dimensional…of the task object/item…detecting…objection…location…boundary…position…of…the…object…stopping execution of the…task…intersecting/overlapping…the boundary.”
	Thus, Voorhies et al in claim 12 provides non-statutory double patenting claim limitation in the same device with respect to instant application. 

Regarding claim 20 of instant application, claim  1 and 12 of Voorhies et al recited overlapping claim limitation regarding, “receiving a task…a robot…performing a placement or retrieval of a task object/item… to or from…location…obtaining/computing dimensional/three dimensional…of the task object/item…detecting…objection…location…boundary…position…of…the…object…stopping execution of the…task…intersecting/overlapping…the boundary” 
	Thus, Voorhies et al in claims 1 and 12 provides non-statutory double patenting claim limitation in the same device with respect to instant application. 


Claim Objections
Claims 2 – 13 and 15 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274. The examiner can normally be reached 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ian Jen/Primary Examiner, Art Unit 3664